DETAILED ACTION
Allowable Subject Matter
Claims 23-37 are allowed.
The following is an examiner’s statement of reasons for allowance:
The previous rejection relied upon Nie et al. (WO 2009/123934) for its teaching of a coupling moiety such as isocyanates and isothiocyanates.  However, Nie’s coupling moiety is used for the purpose of linking the polymer to a targeting moiety such as an antibody (see claim 13 and 14). Nie does not suggest that the linker group be present without being linked to the targeting moiety. Moreover, Nie does not teach that the linker group is to be present on the surface of the particle in an amount effective to adhere the polymer to tissue. Such a modification is outside the scope of the references. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504. The examiner can normally be reached 0700-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KYLE A PURDY/Primary Examiner, Art Unit 1611